Name: Regulation (EEC) No 190/68 of the Commission of 16 February 1968 on the denaturing process for colza and rape seed
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  plant product;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities 15 No L 43/10 Official Journal of the European Communities 17.2.68 REGULATION (EEC) No 190/68 OF THE COMMISSION of 16 February 1968 on the denaturing process for colza and rape seed THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats : Having regard to the Treaty establishing the European Economic Community ; HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 27 (5 ) thereof; Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; 1 . For the purpose of Articles 8 and 14 of Regulation No 224/67/EEC, colza and rape seed and mixtures of products falling within heading No 12.01 of the Common Customs Tariff which contain at least 2 °/o by weight of colza or rape seed shall be regarded as having been denatured where at least 2 °/o yellow millet and 5 °/o canary seed have been added to and duly mixed with those seeds. 2 . Where colza and rape seed or the mixtures referred to in paragraph 1 contain less than 2 °/o yellow millet or less than 5 °/o canary seed, these seeds and mixtures shall be regarded as having been imported from third countries . Article 2 Whereas Articles 8 and 14 of Commission Regulation No 224/67/EEC3 of 28 June 1967 on certain detailed rules concerning the subsidy for oil seeds, as last amended by Regulation (EEC) No 191/68 ,4 provide that the denaturing process should be determined only for colza and rape seed, and for mixtures containing these products ; Whereas the method of denaturing these seeds and the appropriate provisions needed to lessen the risk of fraudulent operations resulting from the use of that method denaturing were first determined by Commission Regulation No 396/67/EEC5 of 31 July 1967 on the denaturing process for colza and rape seed; whereas that method and these measures were set out once more in Commission Regulation No 686/67/EEC6 of 9 October 1967 on the denaturing process for colza, rape and sunflower seeds ; whereas experience has shown that the continued application of that method and those measures is justified ; 1 . Where the denaturing process referred to in Article 1 is effected in a Member State, it shall be carried out under the supervision of the competent authorities of that Member State . 2 . Member States may determine the minimum quantities that may be denatured . Article 3 In the first month of each quarter each Member State shall notify the Commission of the quantities of seeds or mixtures from third countries imported in a denatured form or subjected to the denaturing process during the preceding quarter. If, however, a Member State considers that these quantities of seeds and mixtures bear no relation to the quantities which can normally be used for purposes for which denaturing is necessary, that Member State shall immediately inform the Commission . 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No 197, 29.10.1966, p. 3393/66. 3 OJ No 136, 30.6.1967, p. 2913/67. 1 OJ No L 43 , 17.2.1968 , p. 11 . 5 OJ No 177, 2.8.1967, p. 3 . 6 OJ No 244, 10.10.1967, p. 8 . 16 Official Journal of the European Communities Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Regulation No 686/67/EEC is hereby repealed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1968. For the Commission The President Tean REY